     Case 2:20-cv-00958-TLN-CKD Document 5 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SHOLL, II.,                                   No. 2:20-cv-0958 CKD P
12                        Petitioner,
13            v.                                          ORDER AND
14    UNKNOWN,                                            FINDINGS AND RECOMMENDATIONS
15                        Respondent.
16

17           On May 14, 2020, the court granted petitioner 30 days to: (1) file a petition for writ of

18   habeas corpus; and (2) submit an application to proceed in forma pauperis or pay the filing fee.

19   Petitioner was warned that failure to do so would result in a recommendation that this action be

20   dismissed. Petitioner has not filed a petition for writ of habeas corpus, filed an application to

21   proceed in forma pauperis, or paid the filing fee.

22           Good cause appearing, IT IS HEREBY ORDERED that the Clerk of the Court assign a

23   district court judge to this case.

24           IT IS HEREBY RECOMMENDED that this case be closed.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

27   being served with these findings and recommendations, petitioner may file written objections

28   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
                                                          1
      Case 2:20-cv-00958-TLN-CKD Document 5 Filed 06/26/20 Page 2 of 2

 1   and Recommendations.” Petitioner is advised that failure to file objections within the specified

 2   time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 3   Cir. 1991).

 4   Dated: June 26, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8   1
     shol0958.frs
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
